The Attorney General of Texas
                                      Naroll    22,      1979




                HallorableHenrywade                        OpInionNo.m-e
                crllnlnl DbtriotAttorney
                Della8 County dovehment Center             Be1   Dl8poduon   d    foes   ‘bolleetod
                Dallas, Tams 75202                         by l justly of m peeaa for
                                           ’               m        birtim end doatlm which
                                                           oomlmdln8mtheraalnty.
                Deer Mr. wadel
                      You have reque8ted our apinh regardbq the dl8podtial of fee8
                oolleded by & justiae of the p8ca for m     blrtlu and deaVm uhieh
                occurred in mother county.

mrun,shrro             You indiork that the $Wioe of the peaaa far pro&et number 2 of
-.   7x.77om    Dallaa County, rhioh include4a portion of tha oity of QrandFmlrie, haa for
?l%?SWOl        many year8 acted a8 the lod ragidrar of birth and death for the entire
                city of Qmnd Ralrie, mot&of which NOBwithin Tumnt Can . Xulo Ma,
                artlale 4477, V.T.C.8. 5    Attorney Oanoral OptnianV-l10 %aSO). For a
                fee, the just&e fbmtha to qualified appliaantrcertifhd oopla of birth and
                deeth certlflorter nflectlnq birth8 and death wlthin all of arand RaMa.
                8ee Attlxney oalaral opinion M-2510220). You Jc rbart tha &qlaltial d
4m w.1nm.sun4
            I   ?i% ohaq~edtherefor with tqmat to the neorb of than birth and deatha
-.7X.70501      oocurringwIthin the TarrantCounty portion of OrandPrairie.
5mlm4547
                      Thin offlae has reviously held that a fearcharged by a local nqbtrar
                for certifled oopiea oP birth and death moo& oonstltuta a Yea of dficcR
                Attorney oeneral   lnbn M-2510968). 8ea rlro Attorney Qeneral Opinion
                Q-MS   094u. Bee3 al 5 or artlo& 2012k,v3x&,  dImat that all fea and
                aommlsdonaoolleatod by a county 0m0u Includinga juatioo of tha pa-
                          be paid Into the aaunty tmawy          in mar&ma       with
                           the provblon8   of seothn       a& Artida    XVI of tha
                          ComtItutim of Texas. . . +
                                                                                 a#5 an official




                                               p.   22
HollorableHenrywad8-     P8geTwo     (w1-0)




                                ~EPYMAltY

          All fee8 charged by the $Mlce of the peace for Dellaa County
          preelnet 0, for eutlflod uaplm of roeor& of birthaand dwtlm
          owurv~ wlthln hla $irMictlon u lo& rqletrar, ahoutdk paid
          into th8 oounty tfeuury of DalIu County.




                                       tiA<K    WHITE
                                       AttomoyOanemlof Tam

JOHNW. PAINTBR,JR.
Pint As&ant. AttorneyGeneral

TED LaHAnTLEY
&eeutlve &Want AttorneyOeneral



APPBOvEDl
OPINIONCOYMIlTEE

C..etrf        Chairman
Walter Davl8
RI& allpln
WlUlam0 Reid
--JfW@




                                     P. 23